Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Corus Entertainment announces fiscal 2009 fourth quarter and year-end results << - Consolidated segment profit increases 22% in the fourth quarter - Consolidated revenues and segment profit hold flat for the year - Strong free cash flow for the quarter and the year >> TORONTO, Oct. 22 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) announced its fourth quarter and year-end financial results today. "In a very tough economy Corus was able to match last year's record revenues and segment profit through the launch of strategic new services and cost reduction initiatives," said John Cassaday, President and CEO, Corus Entertainment. "We are confident that this combined focus on innovation and cost constraint positions us well for an expected improvement in the Canadian economy." << Financial Highlights (unaudited) Three months ended Twelve months ended (in thousands of August 31, August 31, Canadian dollars except per share 2009 2008 2009 2008 amounts) Revenues Radio 59,941 68,482 258,912 286,449 Television 135,488 117,349 530,014 500,966 Eliminations (208) (57) (208) (259) 195,221 185,774 788,718 787,156 Segment profit Radio 15,145 15,059 60,338 75,504 Television 46,712 38,396 209,145 199,605 Corporate (4,434) (6,220) (18,293) (22,979) 57,423 47,235 251,190 252,130 Net income (loss) 18,733 17,406 (56,635) 129,835 Earnings (loss) per share Basic $0.23 $0.21 $(0.71) $1.57 Diluted $0.23 $0.21 $(0.71) $1.54 Consolidated Results >> Consolidated revenues for the three months ended August 31, 2009 were $195.2 million, up 5% from $185.8 million last year. Consolidated segment profit was $57.4 million, up 22% from $47.2 million last year. Net income for the quarter was $18.7 million ($0.23 basic and diluted), compared to net income of $17.4 million ($0.21 basic and diluted) last year. Consolidated revenues for the year ended August 31, 2009 were $788.7 million, up slightly from $787.2 million last year. Consolidated segment profit was $251.2 million, essentially unchanged from $252.1 million last year. Net loss for the year was $56.6 million ($0.71 basic and diluted loss per share), compared to net income of $129.8 million ($1.57 basic and $1.54 diluted) last year. Net loss for the year includes a $175.0 million broadcast license and goodwill impairment charge recorded in the third quarter. << Operational Results Radio - Revenues decreased by 12% in the fourth quarter and 10% for the year. - Segment profit increased by 1% in the fourth quarter and decreased by 20% for the year. - Local airtime revenues down 12% for the fourth quarter and 10% for the year. - National airtime revenues down 23% for the fourth quarter and 17% for the year. - Revenue declines experienced in all regions in Canada for both the fourth quarter and year. - Broadcast license and goodwill impairment charge of $175.0 million recorded in the third quarter. - Restructuring provisions recorded of $5.4 million for the fourth quarter and $8.6 million for the year as Corus aligns the cost structure of this division with its strategic objectives. Television - Revenue growth of 15% in the fourth quarter and 6% for the year. - Segment profit growth of 22% in the fourth quarter and 5% for the year. - Advertising revenues down 10% in the fourth quarter and 6% for the year. - Specialty advertising revenues down 10% in the fourth quarter and 5% for the year. - Toys and Food continue to be soft advertising categories in the Kids area. - Subscriber revenue growth of 19% in the fourth quarter and 14% for the year. - Subscriber revenues benefited from the launches of VIVA and HBO Canada. - Movie Central finished the year with 953,000 subscribers, up 7% from last year. Significant Events in the Quarter - On June 2, 2009, the Company's Nelvana Enterprises announced, in partnership with d-rights Inc., the return of the internationally successful Beyblade toy and programming franchise. Fifty-one new episodes and a revamped toy line will launch in fall 2010. - On June 3, 2009, the Company's Nelvana Enterprises, along with partners Cartoon Network Enterprises and Spin Master Limited, won two International Licensing Industry Merchandisers' Association (LIMA) Awards for the Bakugan brand. Spin Master accepted the Overall Best Licensed Program of the Year and all partners accepted the Best TV, Film and Entertainment Hard Goods License of the Year. - On June 30, July 31 and August 31, 2009, the Company paid a monthly dividend of $0.049585 and $0.05 to holders of its Class A and Class B Shares respectively. - On July 14, 2009, the Company announced that it had reached an agreement to purchase the specialty television services Drive-In Classics and SexTV from CTVglobemedia. The transaction is subject to approval by the Canadian Radio-television and Telecommunications Commission (CRTC). The combined acquisition price for both services is approximately $40 million Cdn. Significant Events Subsequent to the Quarter - On September 9, 2009, the Company launched DUSK, a rebranded specialty channel formerly known as SCREAM. Catering to adults 18 - 49, DUSK offers viewers access to a ramped up lineup of suspense, thriller and supernatural-based Hollywood feature films and television series seven days a week, 24-hours-a-day. DUSK is a partnership between the Company and CanWest Global Communications Corp. - On September 28, 2009, the Company announced plans to add Nickelodeon, one of the world's leading entertainment brands for kids, to its premier portfolio of kid-focused services. The channel will launch at 6 a.m. ET on Monday, November 2, 2009. Nickelodeon in Canada will be dedicated exclusively to Canadian kids and feature a line-up of Nick's award-winning properties, from current live-action comedies and animated favorites to classic hits. - On September 28, 2009, the Company announced a partnership with FMQB Productions, which will see Corus Radio's syndicated content distributed to radio affiliates across the U.S. Under the ExploreMusic banner, U.S. stations will now feature Alan Cross' The Ongoing History of New Music and the ExploreMusic radio program a swell as Jeff Woods' Legends of Classic Rock. Enthusiasm for the programs was met quickly with WEDG/Buffalo and WRZX/Indianapolis signing on as the first American affiliates to carry Corus Radio's flagship programs. - On September 29, 2009, the Company held its annual Investor Day and updated investors on the Company's fiscal 2010 strategic priorities and provided near-term financial guidance for the 2010 fiscal year. The Company announced its fiscal 2010 guidance targets of consolidated segment profit of $255 to $270 million, and free cash flow of between $10 to $20 million. The Company also announced, subject to CRTC approval, the rebranding of SexTV to W Movies and announced the discontinuation of the Discovery Kids service effective November 2, 2009. - On September 29, 2009, the Company announced that its Board of Directors had approved a discount for Class B Shares issued from treasury pursuant to the terms of its Dividend Reinvestment Plan ("the Plan"). Under the Plan, eligible holders of Class A Shares and Class B Shares may acquire additional Class B Shares through reinvestment of the cash dividends paid on their respective shareholdings. At this time, the Company's Board of Directors has approved the issuance of shares from treasury at a two percent discount from the average market price, as determined pursuant to the terms of the Plan. This change will be effective for any dividends payable on or after November 1, 2009, until such time as the Company elects otherwise. - On September 30, 2009, the Company paid a monthly dividend of $0.049585 and $0.05 to holders of its Class A and Class B Shares respectively. - On October 7, 2009, The Honourable James Moore, Minister of Canadian Heritage and Official Languages, announced a settlement between the Government of Canada and members of the broadcasting industry on the Part II license fee issue. The agreement has resulted in the Canadian Association of Broadcasters and other named parties (including the Company) discontinuing their appeal before the Supreme Court of Canada challenging the validity of the fees that had been scheduled to be heard on October 19, 2009. The settlement agreement includes waiving Part II license fees that were not collected due to the ongoing legal dispute for the broadcast years 2007, 2008 and 2009. The Company will reverse its August 31, 2009 accrual of $16,194 million in the first quarter of fiscal 2010. Under this settlement, the Government is also recommending that the CRTC develop a new Part II fee regime, which would be effective commencing September 1, 2009. >> Corus Entertainment Inc. reports in Canadian dollars. << About Corus Entertainment Inc. >> Corus Entertainment Inc. is a Canadian-based media and entertainment company. Corus is a market leader in specialty television and radio with additional assets in pay television, advertising services, television broadcasting, children's book publishing and children's animation. The company's multimedia entertainment brands include YTV, Treehouse, W Network, CosmoTV, VIVA, Movie Central, HBO Canada, Nelvana, Kids Can Press and radio stations including CKNW, CKOI and Q107. Corus creates engaging branded entertainment experiences for its audiences across multiple platforms. A publicly traded company, Corus is listed on the Toronto (CJR.B) and New York (CJR) exchanges. Experience Corus on the web at www.corusent.com. The audited consolidated financial statements and accompanying notes for the year ended August 31, 2009 and Management's Discussion and Analysis will be made available on the Company's website at www.corusent.com in the Investor Relations section. A conference call with Corus senior management is scheduled for October 22, 2009 at 2 p.m. ET. While this call is directed at analysts and investors, members of the media are welcome to listen in. The dial-in number for the conference call for North America is 1-800-919-8049 and for local/international callers is 416-981-9000. PowerPoint slides for the call will be posted at 1:45 p.m. ET on October 22, 2009 and can be found on the Corus Entertainment website at www.corusent.com in the Investor Relations section. This press release contains forward-looking information and should be read subject to the following cautionary language: To the extent any statements made in this report contain information that is not historical, these statements are forward-looking statements and may be forward-looking information within the meaning of applicable securities laws (collectively, "forward-looking statements"). These forward-looking statements related to, among other things, our objectives, goals, strategies, intentions, plans, estimates and outlook, including advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees, and can generally be identified by the use of the words such as "believe", "anticipate", "expect", "intend", "plan", "will", "may" and other similar expressions. In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements. Although Corus believes that the expectations reflected in such forward-looking statements are reasonable, such statements involve risks and uncertainties and undue reliance should not be placed on such statements. Certain material factors or assumptions are applied in making forward-looking statements, including without limitation factors and assumptions regarding advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees and actual results may differ materially from those expressed or implied in such statements.
